Citation Nr: 1632320	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1948 to August 1952, including service in Korea.  His awards and decorations include the Purple Heart Medal.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a hearing before the undersigned in June 2016.  A hearing transcript is of record.  He additionally appeared for an informal hearing before an RO Decision Review Officer in January 2014.  A report of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Due to his service-connected disabilities, the Veteran requires assistance with managing medications, dressing, and bathing, and he requires regular care or assistance to protect him from the dangers and hazards incident to his daily environment.

CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  A factor considered in determining the need for regular aid and attendance is whether a claimant can show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a) (2013).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the Veteran is unable to perform one of the enumerated disabling conditions is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In the instant case, service connection is in effect for bilateral hearing loss, rated as 40 percent disabling; for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; for residuals of cold injuries of the bilateral lower extremities, each rated as 30 percent disabling; for residuals of shrapnel wound to the left tibial tubercle, rated as 20 percent disabling; for tinnitus, rated as 10 percent disabling; and for residuals of malaria and residual of a left chest wound, both rated as noncompensable.  

The Veteran has consistently reported having difficulty ambulating since before the commencement of his appeal due to balance problems that have resulted from service-connected foot and left knee disabilities.  In a May 2005 letter, the Veteran's private treating physician indicated that he had chronic pain and weakness in his left lower extremity, and that the pain was constant and resulted in significant impairment of daily function.  During the course of VA treatment, the Veteran reported having fallen multiple times due to his left leg giving out.  In February 2014, he reported having fallen three weeks before, and that he was unable to get up unassisted.  

During a February 2014 VA examination, the Veteran was noted to require the use of a cane to help with balance due to a combination of his foot numbness and knee osteoarthritis.  He reported that his feet felt numb all of the time, causing difficulty with balance.  He was also noted to have arthralgia of the feet.  During examination of his knees, the Veteran reported that arthritis was worse in the left knee due to his shrapnel wound.  The examiner noted that he could stand for approximately 10 minutes and walk about 30 steps unassisted.   

The record additionally reflects that the Veteran has had problems with memory and concentration associated with service-connected PTSD.  These difficulties were noted during a February 2014 VA PTSD examination, where his memory loss was also noted to cause difficulty remembering names, directions or recent events.  .

The Veteran's treating physician has provided two private examination reports for housebound status or permanent need for regular aid and attendance; the first in August 2013, and the second in February 2014.  In both reports, the physician noted that the Veteran was unable to prepare his own meals, that he needed assistance with bathing and tending to other hygiene needs, and that he required medication management.  The physician noted in the second report that the Veteran's PTSD/depression and loss of strength and mobility caused the restriction in the listed activities.  The physician also elaborated in the second report that the Veteran had an inability to stand, change positions, or walk.  He also noted that the Veteran required nursing home care, but that his daughter currently provided assisted living care.  The examiner finally noted that the Veteran had poor balance and severe lower extremity weakness, interfering with movement.

In a July 2013 statement, the Veteran's daughter noted that she provided care to the Veteran, including by providing him with meals, doing grocery shopping, cleaning his home, doing his laundry, helping him perform home therapy exercises, assisting him with getting in to and out of bed, managing his medications daily, managing doctor appointments, and providing assistance with bathing.  

The Veteran testified as to the facts already of record during his June 2016 Board hearing.  He further noted that he required the use of support hose due to his service-connected residuals of cold injuries and that he required his daughter's help with putting them on and taking them off. He also described having difficulty knowing when to take his medications, and noted that he required his daughter's assistance.  He also noted that he could no longer shower, but had to bathe with his daughter's assistance.

The evidence is, at the very least, in equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Although the relationship between his service-connected and non-service connected disabilities is somewhat nebulous with respect to the effects of disability on his ability to perform daily activities, the evidence strongly suggests that due to his balance problems and lower extremity weakness, the Veteran is unable to safely prepare food, or to properly bathe and dress himself.  He additionally appears to need help protecting himself against the hazards or dangers of falling due to intensifying balance difficulties brought on by foot numbness and lower extremity weakness.  He also requires medication management due to concentration and memory problems.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.  SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  Cf. 38 U.S.C.A. § 1114(l), (s).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


